Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's argument and amendment received on 06/22/2021 has been considered. It is noted that claims 1 and 16 have been amended. New claim 20 has been added.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16: A thorough search of the prior art did not reveal references that individually or collectively disclose, suggest, or render obvious, in combination with the other claimed limitations, a database including a plurality of statistical adjustments, wherein each statistical adjustment modifies a score that is generated during a live contest and is related to a team statistic, wherein each statistical adjustment is a weighting factor that either boosts or reduces the score generated by a player, a position, a play, or a strategy; a controller in communication with the user device and the database, wherein the controller receives data related to a plurality of teams and the live contest; a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller; wherein in response to executing the program instructions, the controller is configured to: provide a first statistical adjustments graphical user interface accessible through the user device through which a first user is presented with a first set of statistical adjustments of the plurality of statistical adjustments; receive a selection of one of the first set of statistical adjustments from the first user, wherein the selected statistical adjustment is related to the team statistic: receive data related to the live contest including an actual total score and an actual subset score associated with the team statistic, wherein the actual total score comprises the actual subset score and a remaining balance score: modify the actual subset score related to the team statistic by the selected statistical adjustment to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adetokunbo O. Torimiro whose telephone number is (571) 270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714